                   Case 5:20-cr-40011-HLT Document 35 Filed 10/06/20 Page 1 of 1


                                 CLERK’S COURTROOM MINUTE SHEET – CRIMINAL

                                              PRETRIAL PROCEEDINGS



UNITED STATES OF AMERICA,                                         Skipper Seay Jacobs

                         Plaintiff,

v.                                                                Case No: 5:20-cr-40011-HLT-2

FRANCISCO VALDEZ-GARIBAY,                                         Christopher Joseph

                         Defendant.

 JUDGE:               District Judge Holly L. Teeter   DATE:                                10/6/2020
 CLERK:                        Misty Deaton            TAPE/REPORTER:                     Sherry Harris
 INTERPRETER:                     None                 PROBATION:                             None

                                                       PROCEEDINGS


☐Arraignment & Plea                       ☒Waiver of Indictment          ☒Felony
☒Change of Plea                           ☐Appearance                    ☐Misdemeanor


☐ Interpreter            ☐Sworn           ☐Previously Sworn

☒Constitutional Rights Explained
☐Declines to Waive Indictment                     ☐Will be presented to next Grand Jury
☒Signed Waiver of Indictment                      ☒Information filed in open Court
☐Signed Consent to Transfer (Rule 20)

☒ Waived Reading of:        ☐ Read to Defendant:
              ☐ Indictment
              ☒ Information
              ☐ Number of Counts:

☒ Petition to Enter Plea Filed            ☒ Plea Agreement Attached

        ☒ Previous Plea of
                ☐ Guilty ☒ Not Guilty             Counts:   withdrawn

        ☒ Plea of GUILTY as to Counts 1 of the information Accepted

        ☐ Plea of NOT GUILTY as to Counts

☒Judgment Deferred ☒PSI Ordered ☒ Sentencing set for: January 19, 2021 at 9:00 a.m.
☒Continued on Present Bail      ☐Remanded to Custody
☒Counts to be dismissed on Motion of the US at sentencing: all remaining counts
☒OTHER: Counsel and Defendant appear remotely via Zoom video conference. Defendant signed written consent to
appear via video conference. Doc. 34. Sentencing memorandum deadline is set for January 12, 2021.
